                                                                                                                                                  Rev (11/2020)
                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                   FOR THE SOUTHERN DISTRICT OF ALABAMA

        IN RE:                                                                                              Case No. 21-10327

        Jacqueline C Tunstall-Patterson                                                                     Chapter 13



        SSN:       xxx-xx-7882                                                              SSN:

        Date: February 24, 2021

                                                                                  CHAPTER 13 PLAN
                                                                         Check if this is an Amended Plan

1.           NOTICES

TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN.                                                                  YOUR CLAIM MAY BE REDUCED,
MODIFIED, OR ELIMINATED.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, your attorney or you must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the bankruptcy court.
The bankruptcy court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
3015.

To file an objection to confirmation. Objections to confirmation may be filed electronically using the CM/ECF system or by
mailing or delivering the objection to the court so that it is received before the deadline described above. The court’s address is U.S.
Bankruptcy Court, 113 St. Joseph Street, Mobile, Alabama 36602.

Proofs of claim. Creditors must file timely proofs of claim to be paid by the chapter 13 trustee pursuant to the plan. Proofs of claim
may be filed using the Electronic Proof of Claim (ePOC) program located on the court’s website at www.alsb.uscourts.gov. You may
also file a proof of claim by mailing or delivering it to the court at the address listed above so that it is received before the claims bar
date.

Confirmation of this plan does not bar the debtor(s), trustee, or a party in interest from objecting to a claim. Confirmation of this plan
does not constitute the allowance or disallowance of the amount of a creditor’s claim, but it does control how the claim will be paid
under the plan.

Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item is checked
as “not included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.

  1.1             A limit on the amount of a secured claim, set out                                  INCLUDED                       NOT INCLUDED
                  in § 7.1, which may result in a partial payment or
                  no payment at all to the secured creditor
  1.2             Nonstandard provision, set out in § 13                                             INCLUDED                     NOT INCLUDED
  1.3             Avoidance of security interests or liens                                        NOT INCLUDED -- requires a separate motion or adversary
                                                                                                  proceeding in this district

2.             PAYMENT AND LENGTH OF PLAN

For 60 months debtor(s) will make regular monthly payments to the trustee as follows:

$225.00 per month for 60 months


                                                                                              1
                  Case 21-10327                       Doc 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com      Filed 02/24/21 Entered 02/24/21 15:18:07
                                                                     Best Case Bankruptcy                                             Desc Main
                                                                           Document    Page 1 of 5
Plan payments shall be paid directly to the chapter 13 trustee at the following address: P.O. Box 1779, Memphis, TN 38101-1779.
Debtor(s) shall commence plan payments within one month of the petition date. If the debtor(s) are eligible for a 36 month plan but
the term set out above is greater, debtor(s) move the court to extend the plan term to the proposed period.

3.           PRECONFIRMATION ADEQUATE PROTECTION PAYMENTS TO SECURED CREDITORS

The trustee shall make the following adequate protection payments to secured creditors prior to the confirmation of this plan pursuant
to Bankruptcy Code § 1326(a)(1):

                     CREDITOR                                             COLLATERAL DESCRIPTION           AMOUNT OF MONTHLY
                                                                                                               PAYMENT
 American Credit Acceptance                                    2009 BMW 335i                                                           50.00

The trustee shall commence making such payments to creditors holding allowed secured claims consistent with the trustee’s
distribution process and only after the timely filing of a proof of claim by such creditor. Upon confirmation, the treatment of such
claims will be governed by Sections 4 and 7.

4.             POST-CONFIRMATION ALTERNATE MONTHLY PAYMENTS TO SECURED CREDITORS

The trustee shall make the following Alternate Monthly Payments (AMP) beginning on the first distribution after entry of a
confirmation order and until the attorney’s fees provided for in Section 5 are paid in accordance with the applicable local rule or
administrative order.

                        CREDITOR                                           COLLATERAL DESCRIPTION        AMOUNT OF AMP PAYMENT
 American Credit Acceptance                                          2009 BMW 335i                                                     50.00

5.           ATTORNEY’S FEES FOR DEBTOR(S)’ BANKRUPTCY COUNSEL

The trustee shall pay the following attorney’s fees pursuant to the applicable local rule or administrative order.

                             DEBTOR'S COUNSEL                                               FEE TO BE PAID THROUGH PLAN
 James D. Patterson                                                                                                                4,000.00

6.           DOMESTIC SUPPORT OBLIGATIONS

The trustee shall pay the following pre-petition domestic support obligations (DSO) pursuant to Bankruptcy Code § 507(a)(1) unless
the claimant agrees or the court orders otherwise. Each DSO creditor shall receive the proposed Alternative Monthly Payments
(AMP) along with the payments to secured creditors described in Section 4. Once the attorney’s fees are paid in full, the DSO
creditor shall be paid the proposed preference payment along with the payments described in Sections 7 and 8. The debtor(s) shall
directly pay all domestic support obligations that become due after the filing of the petition. A DSO creditor must file a proof of
claim for any prepetition DSO to be paid by the trustee. Unless otherwise ordered by the court or by express written consent of the
creditor, the amount of a claim for prepetition DSO stated on a proof of claim filed in accordance with the Bankruptcy Rules controls
over any contrary amount listed below.

              DSO CREDITOR                                   SCHEDULED PREPETITION         AMOUNT OF AMP     PREFERENCE PAYMENT
                                                                     DSO                     PAYMENT
 -NONE-

7.           TREATMENT OF SECURED CLAIMS

7.1          Request for valuation of secured claims, payment of secured claims, and modification of undersecured claims

This section is effective only if the applicable box in section 1.1 of this plan is checked.

Debtor(s) request that the court determine the value(s) of the collateral and the amount(s) of the secured claim(s) listed below. For
each listed claim, the amount of the secured claim will be paid in full with interest at the rate stated below.


                                                                                     2
                  Case 21-10327                       Doc 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com    Filed 02/24/21 Entered 02/24/21 15:18:07   Desc MainBest Case Bankruptcy
                                                                         Document    Page 2 of 5
For each non-governmental secured claim listed below, debtor(s) state that the amount of the secured claim should be the lesser of (a)
the amount of the secured claim stated on the creditor’s proof of claim and (b) the amount set out in the column headed “Amount of
Secured Claim.” If a non-governmental creditor timely objects to the proposed value of the creditor’s collateral or the proposed
amount of the creditor’s secured claim, the confirmation hearing shall include a valuation hearing pursuant to 11 U.S.C. § 506 and
Bankruptcy Rule 3012 unless otherwise ordered. If a non-governmental creditor whose claim is listed below fails to timely object,
the creditor shall be deemed to have accepted the amount and treatment of the creditor’s secured claim set forth below.

For secured claims of governmental units, unless otherwise ordered, the amount of a secured claim stated on a proof of claim filed in
accordance with the Bankruptcy Rules controls over any contrary amount listed below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under section 9
of this plan.

              CREDITOR                                      COLLATERAL                  AMOUNT OF         INTEREST          §1325(a)(5)
                                                            DESCRIPTION               SECURED CLAIM         RATE        PLAN PAYMENT
 -NONE-

7.2          Secured claims excluded from valuation under Bankruptcy Code § 506

The claims listed below were either: (a) incurred within 910 days before the petition date and secured by a purchase money security
interest in a motor vehicle acquired for the personal use of the debtor(s), or (b) incurred within 1 year of the petition date and secured
by a purchase money security interest in any other thing of value.

The trustee shall pay these claims in full with interest at the rates stated below. Unless otherwise ordered by the court, the amount of
a secured claim stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed
below, but the interest rate is governed by the plan.

              CREDITOR                                      COLLATERAL                  SCHEDULED         INTEREST      § 1325(a)(5) PLAN
                                                            DESCRIPTION                 AMOUNT OF           RATE            PAYMENT
                                                                                      SECURED CLAIM
 American Credit                                2009 BMW 335i                                  6,025.00     5.50                          186.00
 Acceptance

7.3          Curing defaults and maintaining direct payments on long-term secured debt

Debtor(s) shall maintain the following monthly payments and pay them directly to creditor. The trustee shall pay allowed claims for
arrearages at 100% pro rata through this plan without interest after payments set forth in sections 6, 7.1, and 7.2. A creditor must file
a proof of claim for any arrearage amount in order to be paid by the trustee pursuant to the plan. Unless otherwise ordered by the
court, the arrearage amount stated on a proof of claim filed in accordance with the Bankruptcy Rules governs over any contrary
amount listed below.

                 CREDITOR                                 COLLATERAL DESCRIPTION               CURRENT                  SCHEDULED
                                                                                             INSTALLMENT                ARREARAGE
                                                                                               PAYMENT
 SN Servicing Corporation                             263 Del Barco Drive Mobile, AL                       680.00                           0.00
                                                      36607


8.           PRIORITY CLAIMS (EXCLUDING DOMESTIC SUPPORT OBLIGATIONS)

The trustee shall pay all priority claims pursuant to § 1322(a)(2) in full, pro rata. Unless otherwise ordered by the court, the claim
amount stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                CREDITOR                                               TYPE OF PRIORITY                       SCHEDULED AMOUNT
 -NONE-




                                                                                  3
                  Case 21-10327                       Doc 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com   Filed 02/24/21 Entered 02/24/21 15:18:07        Desc MainBest Case Bankruptcy
                                                                        Document    Page 3 of 5
9.           NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims shall be paid through the distribution of all available disposable income at a percentage to be
determined at confirmation for the number of months set forth in Section 2. The confirmation order will specify the percentage, and
unsecured creditors will have a supplemental opportunity at that time to object to any preconfirmation plan amendments which
affected the treatment of unsecured claims. No interest shall be paid on general unsecured claims.

10.          SURRENDERED PROPERTY

Debtor(s) propose to surrender the following collateral (or their interest, if there are other co-owners). Upon confirmation, the
automatic stay shall terminate as to the surrendered collateral, the co-debtor stay shall terminate as to any debt listed below, and
debtor(s) shall make any surrendered personal property reasonably available to the creditor. Any claim submitted by the creditor will
receive no distribution under the plan until the creditor files an amended proof of claim reflecting any deficiency after disposition of
the collateral.

                                         CREDITOR                                             COLLATERAL DESCRIPTION
 -NONE-

11.          EXECUTORY CONTRACTS, INCLUDING UNEXPIRED LEASES OF REAL OR PERSONAL PROPERTY

Debtor(s) assume or reject the following executory contracts (including any unexpired leases of real or personal property) as set out in
the table below.

Assumed executory contracts. Debtor(s) shall make directly to the creditor all contractual payments which become due between the
petition date and confirmation. Upon confirmation, the executory contract shall be deemed to be assumed by the debtor(s) -- not the
trustee or bankruptcy estate. Debtor(s) shall make directly to the creditor all contractual payments which become due after
confirmation. Unless otherwise provided in section 13, debtor(s) shall cure any prepetition default by making supplemental equal
monthly payments directly to the creditor within the shorter of 6 months from confirmation or the remaining term of the contract.

Rejected executory contracts. Upon confirmation, the automatic stay shall terminate as to any property which is the subject of a
rejected executory contract, the co-debtor stay shall terminate as to rejected executory contracts, and debtor(s) shall make any personal
property which is the subject of a rejected executory contract reasonably available to the creditor. Any claim submitted by a creditor
whose executory contract has been rejected will receive no distribution under this plan until the creditor files an amended proof of
claim reflecting any deficiency balance remaining following rejection.

 CREDITOR                                                    PROPERTY DESCRIPTION                  ASSUME                 REJECT
 -NONE-

12.          OTHER PLAN PROVISIONS

             12.1 Property of the estate – Property of the bankruptcy estate shall not vest in the debtor(s) until discharge or dismissal of
                  the case. Notwithstanding the foregoing, any claims or causes of action which have not been liquidated and collected
                  by the trustee by the time of discharge remain property of the estate pending further order of the court.

             12.2 Monthly bills by creditors or lessors being paid directly – Secured creditors and lessors to be paid directly by the
                  debtor(s) and/or co-debtor(s) may continue to mail customary monthly notices or coupons notwithstanding the
                  automatic stay.

             12.3 Exemption limitations – The debtor(s)’ exemptions in real and personal property are specifically limited to those
                  allowed under applicable state and federal laws. To the extent that debtor(s)’ asset values exceed allowable
                  exemption limits, the non-exempt portions are property of the estate and subject to distribution by the trustee. The
                  terms of this provision shall not be construed to limit or abrogate the rights of parties in interest to object to
                  exemptions pursuant to the Bankruptcy Code or in any way limit the debtor(s)’ rights regarding the postpetition equity
                  accrual of assets.

             12.4 Payment of filing fee – Unless otherwise provided in section 13, the trustee will pay the filing fee in a lump sum as an
                  administrative expense after sufficient funds are on hand and before any other case disbursements.


                                                                                  4
                  Case 21-10327                       Doc 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com   Filed 02/24/21 Entered 02/24/21 15:18:07    Desc MainBest Case Bankruptcy
                                                                        Document    Page 4 of 5
             12.5 Lien retention – The holder of any secured claim listed in sections 7.1 or 7.2 will retain the lien on its collateral until
                  the earlier of: (a) payment of the underlying debt determined under nonbankruptcy law or (b) discharge of the
                  underlying debt under Bankruptcy Code § 1328, at which time the lien will terminate and must be released by the
                  creditor.

13.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), any nonstandard provisions must be set forth below. A nonstandard provision is a provision not
otherwise included in this district’s Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
The following plan provisions will be effective only if there is a check in the box “Included” in section 1.2.

       /s/ Jacqueline C Tunstall-Patterson                                                  February 24, 2021
       DEBTOR'S SIGNATURE                                                                   DATE

       /s/ James D. Patterson                                                               February 24, 2021
       DEBTOR'S COUNSEL'S SIGNATURE                                                         DATE

By filing this document, the attorney for debtor(s) (or debtor(s), if unrepresented) certifies that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in the model plan for the Southern District of Alabama,
other than any nonstandard provisions included in Section 13.

                                                                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the AMENDED CHAPTER 13 PLAN was served on Daniel B.
O’Brien, Chapter 13 Trustee, and the following parties via electronic mail or first claim mail as set forth herein on February 24, 2021.

American Credit Acceptance                                           Fay Servicing, LLC                         Santander Consumer USA
P O Box 1899                                                         939 W North Ave, Ste 680                   Attn: Bankruptcy
Spartanburg, SC 29304                                                Chicago, IL 60642                          P O Box 961245
                                                                                                                Fort Worth, TX 76161
AT&T                                                                 Jefferson Capital Systems, LLC
Attn: Bankruptcy Department                                          Attn: Bankruptcy                           Scott & Associates
One AT&T Way, Room 3A104                                             16 Mcleland Road                           P O Box 242667
Bedminster, NJ 07921                                                 Saint Cloud, MN 56303                      Montgomery, AL 36124-2667

Capital One                                                          McMichael Taylor Gray LLC                  SN Servicing Corporation
Attn: Bankruptcy                                                     3550 Engineering Drive, Suite 260          323 5th Street
P O Box 30285                                                        Norcross, GA 30092                         Eureka, CA 95501
Salt Lake City, UT 84130
                                                                     Midland Credit Management, Inc.            U.S. Department of Education
Credit Collection Services                                           P O Box 2011                               ECMC/Attn: Bankruptcy
Attn: Bankruptcy                                                     Warren, MI 48090                           P O Box 16408
725 Canton Street                                                                                               Saint Paul, MN 55116
Norwood, MA 02062                                                    Progressive Insurance
                                                                     P O Box 6807                               Verizon Wireless
Credit One Bank                                                      Cleveland, OH 44101-1807                   Bankruptcy Department
PO Box 98873                                                                                                    P O Box 3397
Las Vegas, NV 89193                                                  Rubio Law Firm, PC                         Bloomington, IL 61702
                                                                     438 Carr Ave, Ste 1                        SN Servicing Corporation
Enhanced Recovery Company                                            Birmingham, AL 35209-6100                  323 5th Street Eureka CA 95501-0000
P O Box 57547
Jacksonville, FL 32241

                                                                                            /s/ James D. Patterson
                                                                                            DEBTOR'S COUNSEL'S SIGNATURE




                                                                                        5
                  Case 21-10327                       Doc 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com    Filed 02/24/21 Entered 02/24/21 15:18:07                 Desc MainBest Case Bankruptcy
                                                                         Document    Page 5 of 5
